     Case 2:19-cv-10597-SSV-JVM Document 46 Filed 06/10/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

TIMOTHY W. THOMAS                                          CIVIL ACTION

VERSUS                                                      NO. 19-10597

NEW HOTEL MONTELEONE, LLC                                SECTION “R” (1)



                              JUDGMENT


     Considering the Court’s order and reasons on file herein,

     IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s

complaint is dismissed with prejudice.


                                       10th
         New Orleans, Louisiana, this _____ day of June, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE
